Exhibit 10.1

 

EARTHLINK, INC.
2006 EQUITY AND CASH INCENTIVE PLAN

 

Restricted Stock Unit Agreement

 

No. of Restricted Stock
Units Awarded Hereunder:           

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated as of the
               day of                         , 2011, between EarthLink, Inc., a
Delaware corporation (the “Company”), and                                (the
“Participant”) is made pursuant and subject to the provisions of the Company’s
2006 Equity and Cash Incentive Plan (the “Plan”), a copy of which is attached
hereto. All terms used herein that are defined in the Plan have the same meaning
given them in the Plan.

 

1.             Grant of Restricted Stock Units.  Pursuant to the Plan, the
Company, on                       , 2011 (the “Date of Grant”), granted to the
Participant                          Restricted Stock Units, each Restricted
Stock Unit corresponding to one share of the Common Stock of the Company (this
“Award”). Subject to the terms and conditions of the Plan, each Restricted Stock
Unit represents an unsecured promise of the Company to deliver, and the right of
the Participant to receive, one share of the Common Stock of the Company at the
time and on the terms and conditions set forth herein. As a holder of Restricted
Stock Units, the Participant has only the rights of a general unsecured creditor
of the Company.

 

2.             Terms and Conditions.  This Award is subject to the following
terms and conditions:

 

(a)           Expiration Date.  This Award shall expire at 11:59 p.m. on
                    , 2021 (the “Expiration Date”). In no event shall the
Expiration Date be later than 10 years from the Date of Grant.

 

(b)           Vesting of Award.

 

(i)            In General.  Except as otherwise provided below, the outstanding
Restricted Stock Units shall become earned and payable as follows:

 

(1)           Fifty Percent (50%) of the outstanding Restricted Stock Units
(rounded to the nearest whole share) shall be considered “Service-Based” and
shall become earned and payable with respect to one third (1/3) of the
Service-Based Restricted Stock Units (rounded to the nearest whole share) on
each of the first, second and third anniversaries of the Date of Grant, provided
the Participant has been continuously employed by, or providing services to, the
Company or an Affiliate from the Date of Grant until such time.

 

(2)           Fifty Percent (50%) of the outstanding Restricted Stock Units
(rounded to the nearest whole share) shall be considered “Performance-Based” and
shall become eligible to be earned and payable with respect to that number of
the Performance-Based Restricted Stock Units that correlates to the performance
objectives achieved on the attached Exhibit A.  Within thirty (30) days after
achievement of each performance objective set forth on the attached Exhibit A,
an officer’s certificate shall be provided to the Committee certifying the
determination by the officers of the Company that the performance objective has
been achieved within the required time frame together with such documentation or
other details as reasonably supports the determination that the performance
objective has been achieved.  Within fifteen (15) days after receipt of such
officer’s certificate, the Committee then will determine if it agrees with the
officers’ determination, and upon such agreement the Performance-Based
Restricted Stock Units shall become eligible to be earned and payable with
respect to that number of the Performance-Based Restricted Stock Units that
correlates to the performance objective achieved.  If the Committee does not
agree with the officers’ determination, none of the related Performance-Based
Restricted Stock Units shall become eligible to be earned and payable until it
does so agree or otherwise certifies that the performance objective has been
achieved.  The Performance-Based Restricted Stock Units that become eligible to
be earned and payable shall then become earned and payable on the third
anniversary of the Date of Grant, provided the Participant has been continuously
employed by, or providing services to, the Company or an Affiliate from the Date
of Grant until such time.  Notwithstanding any other provision of this
Agreement, none of the Performance-Based

 

--------------------------------------------------------------------------------


 

Restricted Stock Units shall become eligible to be earned and payable if the
related performance objectives set forth on the attached Exhibit A are not
achieved.

 

(ii)           Position Elimination.  If the Participant’s employment or service
is terminated by the Company or an Affiliate as the result of a position
elimination and the Participant is entitled to receive benefits under any
position elimination and severance plan maintained by the Company or an
Affiliate, then, to the extent not earned and payable previously, (1) the
Service-Based Restricted Stock Units shall become earned and payable on the same
basis they would have become earned and payable if the Service-Based Restricted
Stock Units had been scheduled to become earned and payable, pro rata as of each
monthly anniversary of the Date of Grant, from the Date of Grant until the
respective anniversary of the Date of Grant with respect to which the applicable
Service-Based Restricted Stock Units were to become earned and payable (giving
the Participant credit for continuous employment or service from the Date of
Grant until termination of the Participant’s employment or service as the result
of a position elimination) (rounded to the nearest whole share), and (2) the
Performance-Based Restricted Stock Units that are eligible to be earned and
payable at that time shall become earned and payable on the same basis they
would have become earned and payable if the Performance-Based Restricted Stock
Units that are eligible to be earned and payable at that time had been scheduled
to become earned and payable, pro rata as of each monthly anniversary of the
Date of Grant, from the Date of Grant until the third anniversary of the Date of
Grant (giving the Participant credit for continuous employment or service from
the Date of Grant until termination of the Participant’s employment as the
result of a position elimination) (rounded to the nearest whole share), on
termination of the Participant’s employment or service by the Company or an
Affiliate as the result of a position elimination.  Notwithstanding the
foregoing, none of the Performance-Based Restricted Stock Units that are not
then eligible to be earned and payable shall become earned and payable on
termination of the Participant’s employment or service by the Company or an
Affiliate as the result of a position elimination.

 

(iii)          Vesting Date.  Outstanding Restricted Stock Units shall be
forfeitable until they become earned and payable as described above. Each date
upon which the respective Restricted Stock Units become earned and payable shall
be referred to as a “Vesting Date” with respect to such number of Restricted
Stock Units.

 

(c)           Settlement of Award.  Subject to the terms of this Section 2 and
Section 3 below, the Company shall issue to the Participant one share of Common
Stock for each Restricted Stock Unit that has become earned and payable under
Section 2(b) above and shall deliver to the Participant such shares as soon as
practicable after (and within thirty (30) days of) the respective Vesting Date.
As a condition to the settlement of the Award, the Participant shall be required
to pay any required withholding taxes attributable to the Award in cash or cash
equivalent acceptable to the Committee. However, the Company in its discretion
may, but is not required to, allow the Participant to satisfy any such
applicable withholding taxes (i) by allowing the Participant to surrender shares
of Common Stock that the Participant already owns (but only for the minimum
required withholding), (ii) through a cashless transaction through a broker,
(iii) by means of a “net settlement” procedure, (iv) by such other medium of
payment as the Committee shall authorize or (v) by any combination of the
allowable methods of payment set forth herein.

 

3.             Termination of Award.  Notwithstanding any other provision of
this Agreement, outstanding Restricted Stock Units that have not become earned
and payable prior to the Expiration Date shall expire and may not become earned
and payable after such time.  Additionally, any Restricted Stock Units that have
not become earned and payable on or before the termination of the Participant’s
employment with the Company and any Affiliate, and any Performance-Based
Restricted Stock Units with respect to which the applicable performance period
has been completed without achievement of the related performance objectives,
shall expire and may not become earned and payable after such time.

 

4.             Shareholder Rights.  Except as set forth in Section 6 below, the
Participant shall not have any rights as a shareholder with respect to shares of
Common Stock subject to any Restricted Stock Units until issuance of the shares
of Common Stock. The Company may include on any certificates or notations
representing shares of Common Stock issued pursuant to this Award such legends
referring to any representations, restrictions or any other applicable
statements as the Company, in its discretion, shall deem appropriate.

 

5.             Transferability.  Except as provided herein, this Award is
nontransferable except by will or the laws of descent and distribution. If this
Award is transferred by will or the laws of descent and distribution, the Award
must be transferred in its entirety to the same person or persons or entity or
entities. Notwithstanding the

 

2

--------------------------------------------------------------------------------


 

 

foregoing, the Participant, at any time prior to the Participant’s death, may
transfer all or any portion of this Award to the Participant’s children,
grandchildren, spouse, one or more trusts for the benefit of such family members
or a partnership in which such family members are the only partners, on such
terms and conditions as are appropriate for such transferees to be included in
the class of transferees who may rely on a Form S-8 registration statement under
the Securities Act of 1933 to sell shares received pursuant to the Award. Any
such transfer will be permitted only if (i) the Participant does not receive any
consideration for the transfer and (ii) the Committee expressly approves the
transfer. Any transferee to whom this Award is transferred shall be bound by the
same terms and conditions that governed the Award during the time it was held by
the Participant (which terms and conditions shall still be read from the
perspective of the Participant); provided, however, that such transferee may not
transfer the Award except than by will or the laws of descent and distribution.
Any such transfer shall be evidenced by an appropriate written document that the
Participant executes and the Participant shall deliver a copy thereof to the
Committee on or before the effective date of the transfer. No right or interest
of the Participant or any transferee in this Award shall be liable for, or
subject to, any lien, liability or obligation of the Participant or transferee.

 

6.             Cash Dividends.  For so long as the Participant holds outstanding
Restricted Stock Units under this Award, if the Company pays any cash dividends
on its Common Stock, then the Company will pay the Participant in cash for each
outstanding Restricted Stock Unit covered by this Award as of the record date
for such dividend, less any required withholding taxes, the per share amount of
such dividend that the Participant would have received had the Participant owned
the underlying shares of Common Stock as of the record date of the dividend if,
and only if, the Restricted Stock Units become earned and payable and the
related shares of Common Stock are issued to the Participant. In that case, the
Company shall pay such cash amounts to the Participant, less any required
withholding taxes, at the same time the related shares of Common Stock are
delivered. The additional payments pursuant to this Section 6 shall be treated
as a separate arrangement.

 

7.             Change in Capital Structure.  The terms of this Award shall be
adjusted in accordance with the terms and conditions of the Plan as the
Committee determines is equitably required in the event the Company effects one
or more stock dividends, stock splits, subdivisions or consolidations of shares
or other similar changes in capitalization.

 

8.             Notice.  Any notice or other communication given pursuant to this
Agreement, or in any way with respect to the Award, shall be in writing and
shall be personally delivered or mailed by United States registered or certified
mail, postage prepaid, return receipt requested, to the following addresses:

 

If to the Company:

EarthLink, Inc.

 

1375 Peachtree Street

 

Level A

 

Atlanta, Georgia 30309

 

Attention: General Counsel

 

 

If to the Participant:

 

 

 

10.           No Right to Continued Employment or Service.  Neither the Plan,
the granting of this Award nor any other action taken pursuant to the Plan or
this Award constitutes or is evidence of any agreement or understanding, express
or implied, that the Company or any Affiliate will retain the Participant as an
employee or other service provider for any period of time or at any particular
rate of compensation.

 

11.           Agreement to Terms of Plan and Agreement.  The Participant has
received a copy of the Plan, has read and understands the terms of the Plan and
this Agreement, and agrees to be bound by their terms and conditions.

 

12.           Tax Consequences.  The Participant acknowledges that (i) there may
be tax consequences upon acquisition or disposition of the shares of Common
Stock issued pursuant to this Award or the receipt of cash

 

3

--------------------------------------------------------------------------------


 

dividends hereunder and (ii) Participant should consult a tax adviser prior to
such acquisition or disposition or receipt. The Participant is solely
responsible for determining the tax consequences of the Award and for satisfying
the Participant’s tax obligations with respect to the Award (including, but not
limited to, any income or excise taxes resulting from the application of Code
Section 409A), and the Company shall not be liable if this Award is subject to
Code Section 409A.

 

13.           Binding Effect.  Subject to the limitations stated above and in
the Plan, this Agreement shall be binding upon and inure to the benefit of the
distributees, legatees and personal representatives of the Participant and the
successors of the Company.

 

14.           Conflicts.  In the event of any conflict between the provisions of
the Plan and the provisions of this Agreement, the provisions of the Plan shall
govern. All references herein to the Plan shall mean the Plan as in effect on
the date hereof.

 

15.           Counterparts.  This Agreement may be executed in a number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one in the same instrument.

 

16.           Miscellaneous.  The parties agree to execute such further
instruments and take such further actions as may be necessary to carry out the
intent of the Plan and this Agreement. This Agreement and the Plan shall
constitute the entire agreement of the parties with respect to the subject
matter hereof.

 

17.           Section 409A.  Notwithstanding any other provision of this
Agreement, it is intended that payments hereunder will not be considered
deferred compensation within the meaning of Section 409A of the Code. For
purposes of this Agreement, all rights to payments hereunder shall be treated as
rights to receive a series of separate payments and benefits to the fullest
extent allowed by Section 409A of the Code. Payments hereunder are intended to
satisfy the exemption from Section 409A of the Code for “short-term deferrals.”
Notwithstanding the preceding, neither the Company nor any Affiliate shall be
liable to the Participant or any other person if the Internal Revenue Service or
any court or other authority having jurisdiction over such matter determines for
any reason that any payments hereunder are subject to taxes, penalties or
interest as a result of failing to be exempt from, or comply with, Section 409A
of the Code.

 

18.           Governing Law.  This Agreement shall be governed by the laws of
the State of Delaware, except to the extent federal law applies.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his signature hereto.

 

 

COMPANY:

 

 

 

 

EARTHLINK, INC.

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

PARTICIPANT:

 

 

 

[Participant’s Name]

 

5

--------------------------------------------------------------------------------